        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 1 of 11



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA

MELANIE PATTERSON,                               )
                                                 )
            Plaintiff,                           )
                                                 )   Case No. 2:19-cv-09234
v.                                               )
                                                 )
GREENBRIER HOSPITAL, LLC,                        )
                                                 )
           Defendant.                            )


                           ANSWER TO PLAINTIFF’S COMPLAINT


         Defendant Greenbrier Hospital, LLC (“Greenbrier”) answers the Complaint of Plaintiff

Melanie Patterson as follows:

     1. Greenbrier admits Plaintiff’s Complaint purports to allege violations of the Louisiana

Whistleblower Law but denies she has stated any viable claim under that statute against it.

     2. Upon information and belief, Greenbrier admits the allegations of Paragraph 2a.

Greenbrier further admits that it is a Louisiana limited liability company, which operates the

Covington Behavioral Health Hospital (“CBH Hospital”) and that CT Corporation System is its

registered agent.

     3. Greenbrier admits that it hired Plaintiff as an Infection Control Nurse at CBH Hospital on

August 15, 2017.

     4. Greenbrier admits that it is a limited liability company whose sole member is Acadia

Healthcare Company, Inc. Greenbrier admits it was Plaintiff’s employer.

     5. Greenbrier admits that Plaintiff served as CBH Hospital’s Infection Control Officer and

National Healthcare Safety Network Administrator.



4811-5128-6931.1
                                                 1
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 2 of 11



    6. Greenbrier admits that as CBH Hospital’s Infection Control Officer and National

Healthcare Safety Network Administrator, Plaintiff was given access to the CDC’s Secure

Access Management Services.

    7. Greenbrier admits that the CDC’s National Healthcare Safety Network is a widely used

healthcare-associated infection tracking system.

    8. Greenbrier admits that Plaintiff’s job duties included overseeing and implementing CBH

Hospital’s infection control practices.

    9. Greenbrier admits that Plaintiff has accurately quoted portions of CBH’s Infection

Control Program policy in Paragraph 9.

    10. Greenbrier admits that Plaintiff’s job involved attending daily meetings with the

administrative team for CBH Hospital at which she was supposed to report on her inspections.

    11. Greenbrier admits the allegations of Paragraph 11.

    12. Greenbrier admits the allegations of Paragraph 12.

    13. Greenbrier admits that Plaintiff’s 90 Day Evaluation states that she “reports infections as

appropriate” and “gives guidance to staff by educating regarding documentation and

environmental infection control requirements.” Greenbrier admits that Plaintiff was then given a

rating of 5 for “General Attitude.”

    14. Greenbrier denies the allegations in Paragraph 14 as stated. Greenbrier admits that part

of Plaintiff’s job duties involved monitoring CBH Hospital’s kitchen for health and safety issues.

Greenbrier denies that she was required to perform daily audits of the kitchen.

    15. Greenbrier denies the allegations of Paragraph 15.

    16. Greenbrier denies the allegations of Paragraph 16.




4811-5128-6931.1
                                                   2
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 3 of 11



    17. Greenbrier denies the allegations in Paragraph 17 as stated. Greenbrier admits that on or

around June 2018, a piece of expired ham was discovered at CBH Hospital. Greenbrier denies

the ham was consumed by any patient and denies that Plaintiff brought the matter to anyone’s

attention as Plaintiff was brought in after the expired ham had already been discovered.

    18. Greenbrier denies the allegations in Paragraph 18 as stated. Plaintiff was asked several

questions by Jennifer Braly as part of her investigation. Greenbrier denies that this questioning

was “aggressive[].”

    19. Greenbrier admits the allegations of Paragraph 19.

    20. Upon information and belief, Greenbrier denies the allegations of Paragraph 20.

    21. Greenbrier denies the allegations of Paragraph 21 as stated. Greenbrier admits that

Plaintiff’s internal audits discussed several aspects of the condition of the kitchen at the facility

that she thought were flawed. Greenbrier denies that Plaintiff reported any violation of law or

that Greenbrier in fact violated any law in the condition of its kitchen.

    22. Greenbrier denies the allegations in Paragraph 22 as stated. Greenbrier admits that on

one day in June 2018, several kitchen staff failed to appear for work. As a result, Plaintiff along

with numerous other employees at CBH Hospital, including Billie Whittington, Wes Crawford,

and Linda Silcox, served food to patients. Greenbrier denies that Plaintiff ever cooked food that

was served to patients.

    23. Upon information and belief, Greenbrier denies the allegations of Paragraph 23.

    24. Greenbrier denies the allegations of Paragraph 24.

    25. Greenbrier denies the allegations of Paragraph 25.

    26. Greenbrier denies the allegations of Paragraph 26.

    27. Greenbrier denies the allegations of Paragraph 27.


4811-5128-6931.1
                                                  3
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 4 of 11



    28. Greenbrier denies the allegations of Paragraph 28 as stated. Greenbrier admits that one

of Plaintiff’s job duties was to conduct Tuberculosis tests. Greenbrier denies that only Plaintiff

could perform such tests or that Plaintiff was ever prevented from performing such tests.

    29. Greenbrier denies the allegations of Paragraph 29.

    30. Greenbrier denies the allegations of Paragraph 30.

    31. Greenbrier admits that CBH Hospital policy and DHH regulations require staff to have a

documented negative Tuberculosis test to work in the facility.

    32. Greenbrier denies the allegations of Paragraph 32 as stated. Greenbrier admits that

Plaintiff’s internal audits discussed several aspects of patient care at the facility that she thought

were flawed. Greenbrier denies that Plaintiff reported any violation of law or that Greenbrier in

fact violated any law in its patient care.

    33. Greenbrier denies the allegations of Paragraph 33.

    34. Greenbrier denies the allegations of Paragraph 34.

    35. Greenbrier denies the allegations of Paragraph 35.

    36. Upon information and belief, Greenbrier denies the allegations of Paragraph 36.

    37. Greenbrier is without knowledge of the allegations of Paragraph 37 and therefore denies

them.

    38. Greenbrier denies the allegations of Paragraph 38.

    39. Greenbrier denies the allegations of Paragraph 39.

    40. Greenbrier denies the allegations of Paragraph 40.

    41. Greenbrier admits that Plaintiff’s employment was terminated on July 10, 2018 in part

because of her repeated inability to communicate in a tactful and respectful manner with CBH

Hospital staff, which Wes Crawford and others had coached her about on several occasions.


4811-5128-6931.1
                                                  4
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 5 of 11



    42. Greenbrier admits that Plaintiff stated at the time of her termination that she had never

been written up or informed of her inappropriate behavior. Greenbrier denies that her statement

was true.

    43. Greenbrier denies the allegations of Paragraph 43 as stated. Greenbrier admits that

Jennifer Braly reminded Plaintiff of the numerous occasions when she was coached by Wes

Crawford and others for her inappropriate behavior in response to her statement that such

occasions had never occurred.        Greenbrier denies this reminder constituted “aggressive[]

question[ing].”

    44. Upon information and belief, Greenbrier denies the allegations of Paragraph 44.

    45. Greenbrier denies the allegations of Paragraph 45.

    46. Greenbrier admits the allegations of Paragraph 46.

    47. Greenbrier admits that Plaintiff was sent a cease and desist letter after she repeatedly

harassed CBH Hospital staff following her termination.            Greenbrier denies the remaining

allegations of Paragraph 47.

    48. Greenbrier admits the allegations of Paragraph 48.

    49. Upon information and belief, Greenbrier denies the allegations of Paragraph 49.

    50. Greenbrier admits that jurisdiction and venue are proper in this Court for Plaintiff’s

claims. Greenbrier denies that Plaintiff has stated any viable claim against it.

    51. Greenbrier incorporates its responses to Paragraphs 1–50 as if fully stated herein.

    52. Greenbrier admits that Plaintiff has accurately quoted a portion of LA. REV. STAT.

§ 23:967 and denies that Greenbrier violated any portion of it.

    53. Greenbrier admits that Plaintiff has accurately quoted a portion of LA. REV. STAT.

§ 23:967 and denies that Greenbrier violated any portion of it.


4811-5128-6931.1
                                                 5
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 6 of 11



    54. The allegations of Paragraph 54 state a legal conclusion and do not require a response.

    55. Greenbrier denies the allegations of Paragraph 55.

    56. Greenbrier denies the allegations of Paragraph 56.

    57. Greenbrier denies the allegations of Paragraph 57.

    58. Greenbrier denies the allegations of Paragraph 58.

    59. Greenbrier denies the allegations of Paragraph 59.

    60. Greenbrier is without knowledge of the allegations of Paragraph 60 and therefore denies

them.

    61. Greenbrier denies the allegations of Paragraph 61.

    62. Greenbrier denies the allegations of Paragraph 62.

    63. Greenbrier denies the allegations of Paragraph 63.

    64. Greenbrier incorporates its responses to Paragraphs 1–63 as if fully stated herein.

    65. The allegations of Paragraph 65 state a legal conclusion and do not require a response.

    66. The allegations of Paragraph 66 state a legal conclusion and do not require a response.

    67. The allegations of Paragraph 67 state a legal conclusion and do not require a response.

    68. The allegations of Paragraph 68 state a legal conclusion and do not require a response.

    69. The allegations of Paragraph 69 state a legal conclusion and do not require a response.

    70. Greenbrier denies the allegations of Paragraph 70.

    71. Upon information and belief, Greenbrier denies the allegations of Paragraph 71.

    72. Upon information and belief, Greenbrier denies the allegations of Paragraph 72.

    73. Greenbrier denies the allegations of Paragraph 73.

    74. Greenbrier denies the allegations of Paragraph 74.

    75. Greenbrier denies the allegations of Paragraph 75.


4811-5128-6931.1
                                                 6
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 7 of 11



    76. Greenbrier denies the allegations of Paragraph 76.

    77. Greenbrier incorporates its responses to Paragraphs 1–76 as if fully stated herein.

    78. Greenbrier denies the allegations of Paragraph 78.

    79. The allegations of Paragraph 79 state a legal conclusion and do not require a response.

    80. The allegations of Paragraph 80 state a legal conclusion and do not require a response.

    81. Greenbrier denies the allegations of Paragraph 81.

    82. Greenbrier denies the allegations of Paragraph 82.

    83. Greenbrier denies the allegations of Paragraph 83.

    84. Greenbrier denies the allegations of Paragraph 84.

    85. Greenbrier admits that Plaintiff has requested a jury trial on her claims and denies that

Plaintiff is entitled to relief under any asserted legal theory.

    86. Greenbrier denies all allegations not specifically admitted herein.

                           AFFIRMATIVE AND OTHER DEFENSES

         Having fully answered the Complaint, Greenbrier hereby sets forth the following

affirmative and other defenses:

                                         FIRST DEFENSE

         The Complaint fails, in whole or in part, to state a claim upon which relief can be granted

and must be dismissed pursuant to Rule 12(b) of the Federal Rules of Civil Procedure.

Specifically, but without limitation, Greenbrier has not violated any state law, Plaintiff did not

refuse to participate or threaten to disclose such a violation, and Plaintiff was not terminated for

any such refusal or threat. Further, Greenbrier has not published to a third party any false or

defamatory statement about Plaintiff, with or without malice, that resulted in any injury to




4811-5128-6931.1
                                                   7
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 8 of 11



Plaintiff. Finally, Plaintiff has not suffered any serious emotional or mental distress as a result of

any action or inaction by Greenbrier.

                                         SECOND DEFENSE

         The Complaint must be dismissed to the extent that Plaintiff’s claims are barred by the

equitable doctrines of waiver, estoppel, laches, and unclean hands.

                                         THIRD DEFENSE

         Without admitting that Plaintiff suffered any damages, Plaintiff is barred from recovering

any damages that she has failed to mitigate or which she caused.

                                         FOURTH DEFENSE

         Any alleged unlawful actions by current or former employees of Greenbrier were

undertaken outside the course and scope of their employment and were not condoned,

authorized, or ratified by Greenbrier.

                                         FIFTH DEFENSE

         Without admitting that Plaintiff suffered any damages, Plaintiff is barred from recovering

any damages that she has failed to mitigate, or which she caused, or for any period of time in

which she did not make reasonable efforts to find comparable employment subsequent to the

separation of her employment at CBH Hospital.

                                         SIXTH DEFENSE

         Plaintiff’s averred damages must be reduced, in whole or in part, to the extent that

Greenbrier discovers after-acquired evidence of wrongdoing by Plaintiff.




4811-5128-6931.1
                                                  8
        Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 9 of 11



                                      SEVENTH DEFENSE

         Without admitting that Plaintiff suffered any damages, Greenbrier is entitled to a setoff

against any recovery by Plaintiff in the amount of money she received from any source

subsequent to her departure from Greenbrier.

                                      EIGHTH DEFENSE

         Plaintiff’s claim for compensatory and punitive damages must be dismissed, in whole or

in part, because Plaintiff has failed to plead facts or law sufficient to support the availability of

such damages. Greenbrier denies that it has engaged in any conduct that would entitle Plaintiff

to recover punitive damages.

                                        NINTH DEFENSE

         The Complaint must be dismissed as to each and every allegation and/or claim made or

sought to be made that is barred by the applicable statute of limitations.

                                       TENTH DEFENSE

         Greenbrier is entitled to indemnity or contribution from any third party persons or

entities, whether or not named as a party to this action, who caused or contributed to the losses or

damages claimed by Plaintiff in this action.

                                     ELEVENTH DEFENSE

         Without admitting that Plaintiff suffered any damages, Plaintiff has not pled facts

sufficient to show Greenbrier acted toward Plaintiff with oppression, fraud, or malice. In the

alternative, punitive damages may not be assessed against Greenbrier for the act of any employee

unless Greenbrier authorized, ratified, or should have anticipated the conduct in question.




4811-5128-6931.1
                                                 9
       Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 10 of 11



                                       TWELFTH DEFENSE

         Plaintiff’s damages, if any, are the result of Plaintiff’s own conduct or the conduct of

third parties for whom Greenbrier is not legally responsible.

                                    THIRTEENTH DEFENSE

         Any claim for equitable relief must be dismissed because Plaintiff has failed to plead

facts to support the availability of such relief.


         WHEREFORE, having fully answered the Complaint, Greenbrier requests that the

Complaint be dismissed with prejudice, that it be awarded its costs and expenses in the amount

and manner permitted by applicable law, and that the Court award such other and fair relief as is

just and proper.


                                                Respectfully submitted:

                                                /s/ Matthew M. McCluer_________________
                                                Matthew M. McCluer (La. Bar No. 33970)
                                                BREAZEALE, SACHSE & WILSON, LLP
                                                909 Poydras Street, Suite 1500
                                                New Orleans, Louisiana, 70112
                                                Phone: 504-584-5469
                                                matthew.mccluer@bswllp.com

                                                Mark W. Peters (pro hac vice forthcoming)
                                                Frederick L. Conrad III (pro hac vice forthcoming)
                                                WALLER LANSDEN DORTCH & DAVIS, LLP
                                                Nashville City Center
                                                511 Union Street, Suite 2700
                                                Post Office Box 198966
                                                Nashville, Tennessee, 37219-8966
                                                Phone: 615-244-6380
                                                mark.peters@wallerlaw.com
                                                trip.conrad@wallerlaw.com

                                                Counsel for Greenbrier Hospital, LLC



4811-5128-6931.1
                                                    10
       Case 2:19-cv-09234-JCZ-MBN Document 6 Filed 04/22/19 Page 11 of 11



                                    CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Answer to Plaintiff’s Complaint has
been served via CM/ECF to:

                   Galen M. Hair
                   John E. Bicknell, Jr.
                   Scott, Vicknair, Hair & Checki, LLC
                   909 Poydras Street, Suite 1100
                   New Orleans, LA 70112
                   hair@svhclaw.com
                   bicknell@svhclaw.com

                   Counsel for Plaintiff

on this the 22nd day of April, 2019.


                                               /s/ Matthew M. McCluer_____________
                                               Matthew M. McCluer




4811-5128-6931.1
                                                 11
